          Case 1:15-cr-00537-VEC Document 1493 Filed 04/21/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
 ------------------------------------------------------------ X DATE FILED: 04/21/2020
 UNITED STATES OF AMERICA                                       :
                                                                :      S27 15-CR-537 (VEC)
                -against-                                       :
                                                                :            ORDER
                                                                :
 BRIAN LAMONT MAYNOR,                                           :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 21, 2020, a telephone conference was held;

        WHEREAS at the April 21, 2020 conference, the Defendant’s January 12, 2017

Judgment and Conviction was vacated and;

        WHEREAS the defendant waived Indictment and pled guilty to a new superseding

Information; and

        WHEREAS the Court accepted Defendant’s guilty plea;

        IT IS HEREBY ORDERED THAT Mr. Maynor is sentenced to time-served. The United

States Bureau of Prisons is ordered immediately to release, without further delay, Brian Lamont

Maynor, Reg. No. 31211-171, from custody; and

        IT IS FURTHER ORDERED THAT a new Judgment will be filed within the next seven (7) days.




SO ORDERED.

Dated: April 21, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
